IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-58,897-05


                      EX PARTE STEVEN CRAIG MOODY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 607478-D IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of theft by check and sentenced to forty years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we conclude that consideration of Ground One is statutorily

barred. Tex. Code of Crim. Proc. art. 11.07 § 4. Ground Two is denied, based on the trial court’s

findings of fact and this Court’s independent review of the entire record. Accordingly, the writ

application is dismissed and denied.

Filed: January 12, 2022
Do not publish